DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         BERNARD SMITH,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-3796

                             [April 12, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 98-6964CF10A.

  Bernard Smith, Miami, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Alexander A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.